DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Griffiths on 04/07/2021.

Claim 1. (Currently Amended) A method, by a processor, for personalizing operations of an image capturing device, comprising: 
classifying a combination of one or more objects and features along with associated settings of the image capturing device captured in an image; 
determining one or more personalized patterns of the settings of the image capturing device according to the classifying, wherein the personalized patterns are indicative of user preferences learned according to historical images captured under a particular context; 
assigning a confidence score to each of the one or more personalized patterns according to a strength of data used to generate the one or more personalized patterns; 
related to the classifying; and 
responsive to determining the image information is related to the classifying and the confidence score of the one or more personalized patterns surpasses a selected threshold, applying the one or more personalized patterns of the settings of the image capturing device prior to capturing the subsequent image.

Claim 8. (Currently Amended) A system for personalizing operations of an image capturing device in an Internet of Things (IoT) computing environment, comprising: 
one or more computers with executable instructions that when executed cause the system to: 
classify a combination of one or more objects and features along with associated settings of the image capturing device captured in an image; 
determine one or more personalized patterns of the settings of the image capturing device according to the classifying, wherein the personalized patterns are indicative of user preferences learned according to historical images captured under a particular context; 
assign a confidence score to each of the one or more personalized patterns according to a strength of data used to generate the one or more personalized patterns; 
related to the classifying; and 
responsive to determining the image information is related to the classifying and the confidence score of the one or more personalized patterns surpasses a selected threshold, apply the one or more personalized patterns of the settings of the image capturing device prior to capturing the subsequent image.

Claim 15. (Currently Amended) A computer program product for personalizing operations of an image capturing device by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that classifies a combination of one or more objects and features along with associated settings of the image capturing device captured in an image; 
an executable portion that determines one or more personalized patterns of the settings of the image capturing device according to the classifying, wherein the personalized patterns are indicative of user preferences learned according to historical images captured under a particular context; 

an executable portion that, responsive to the image capturing device framing a preview of a subsequent image yet prior to a capture of the subsequent image, determines whether the preview is inclusive of image information related to the classifying; and 
an executable portion that, responsive to determining the image information is related to the classifying and the confidence score of the one or more personalized patterns surpasses a selected threshold, applies the one or more personalized patterns of the settings of the image capturing device for capturing a prior to capturing the subsequent image.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 8, and 15, the Examiner agrees with the arguments on page 12 of the Remarks dated 01/08/2021 regarding Kim et al, U.S. Publication No. 2019/0379837 not teaching that any analysis is done prior to capturing a subsequent image as each step of Kim requires an image be taken. Upon further search and consideration, the prior art made of record fails to teach this limitation in the context of the independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637